Filed 2/19/21 P. v. Sanchez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077454

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF38446)

 RODOLFO McCLELLAN SANCHEZ,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Poli Flores, Jr., Judge. Affirmed.
         Denise M. Rudasill, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In October 2017, Rodolfo Sanchez pleaded guilty to injuring his

girlfriend (Pen. Code,1 § 273.5). The court suspended the imposition of
sentence and placed Sanchez on probation on various terms and conditions.




1        All further statutory references are to the Penal Code.
      In March 2018, Sanchez admitted violating his probation; the court
revoked and then reinstated Sanchez on probation.
      In October 2018, Sanchez again admitted violating probation. The
court revoked probation, imposed a four-year prison term, but suspended the
execution of the sentence and reinstated Sanchez on probation.
      In March 2019, Sanchez again admitted violating probation. Probation
was revoked, and Sanchez was reinstated on probation.
      In March 2020, the court held a contested revocation hearing on the
probation officer’s latest request to revoke probation. Following the
evidentiary hearing, the trial court found Sanchez violated his probation
because he was terminated from his anger management classes, had contact
with the victim, and failed to report to the probation officer.
      The court declined to reinstate Sanchez on probation. It sentenced
Sanchez to the four-year term, which had been imposed then suspended.
      Sanchez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating that counsel has not been able to identify
any arguable issues for reversal on appeal. Counsel asks the court to review
the record for error as mandated by Wende. We offered Sanchez the
opportunity to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      We will include only a summary of the final revocation proceeding.
Sanchez has never appealed regarding his 2017 guilty plea, nor has he
appealed any of the previous revocation proceedings.
      At the evidentiary hearing, the probation officer testified Sanchez had
been terminated from the anger management classes for excessive absences,




                                        2
Sanchez admitted contacting the victim, and did not report to the probation
officer as directed.
       Sanchez testified he didn’t understand the classes, and he had
transportation difficulties that prevented him from reporting to the probation
officer.
                                DISCUSSION
       As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in reviewing the
record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issue that was
considered in evaluating the potential merits of this appeal: Whether the
trial court erred in revoking probation and in refusing to reinstate Sanchez
on probation.
       We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Sanchez on this appeal.




                                       3
                            DISPOSITION
    The judgment is affirmed.



                                          HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




GUERRERO, J.




                                 4